IN THE MATTER OF THE PETITION                             *     IN THE
FOR REINSTATEMENT OF
SCOTT BRIAN BLUMENFELD                                    *     COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                          *     OF MARYLAND

                                                          *     Misc. Docket AG No. 60

                                                          *     September Term, 2020


                                        ORDER

       Upon consideration of the Petition for Reinstatement to the Bar of Maryland, Bar

Counsel’s Response to Verified Petition for Reinstatement, and Petitioner’s Reply to Bar

Counsel’s Response to Verified Petition for Reinstatement and Request for Oral Argument,

filed in the above-captioned case, it is this 9th day of July, 2021,


       ORDERED, by the Court of Appeals of Maryland, a majority concurring, that the

Petition be, and the same hereby is, GRANTED; and it is further


       ORDERED, that Scott Brian Blumenfeld is reinstated as a member of the Bar of

Maryland, subject to his successful completion of a period of probation beginning on the

date of this Order and ending on April 15, 2022; and it is further


       ORDERED, that, pursuant to Maryland Rule 19-752(j)(11), as a condition of

probation, no later than January 14, 2022, Scott Brian Blumenfeld shall either: (1) have

fully paid all taxes, interest, and penalties that he owes to the Internal Revenue Service

(“IRS”) as of the date of this Order; or (2) have entered into a formal payment plan with

the IRS with respect to all taxes, interest, and penalties that he owes to the IRS as of the

date of this Order; and it is further
                       ORDERED, that, as a further condition of probation, if Scott Brian Blumenfeld

enters into a payment plan with the IRS in satisfaction of the condition set forth in the

preceding paragraph, that he shall fully comply with the terms of such payment plan during

the remainder of his period of probation; and it is further


                       ORDERED, that no later than April 29, 2022, Scott Brian Blumenfeld shall provide

to Bar Counsel proof of compliance with the conditions set forth in the preceding two

paragraphs; and it is further


                       ORDERED, that, as a further condition of probation, Scott Brian Blumenfeld shall,

no later than the 15th day of every month beginning in August 2021, and continuing

through April 2022, provide Bar Counsel with a copy of the monthly statement for each

attorney trust account and law firm operating account for which he has signature authority

or over which he otherwise exercises any control; and it is further


                       ORDERED that, as a further condition of probation, Scott Brian Blumenfeld shall

fully comply with all requests for information from Bar Counsel concerning his practice of

law; and it is further


                       ORDERED that the Clerk of the Court shall replace the name Scott Brian

Blumenfeld upon the register of attorneys entitled to practice law in this State and certify

that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals

in this State.

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                     2021-07-09 14:33-04:00                                        /s/ Mary Ellen Barbera
                                                                                        Chief Judge

Suzanne C. Johnson, Clerk